        Case 4:18-cr-00015-BMM Document 89 Filed 05/27/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-18-15-GF-BMM
               Plaintiff,
      vs.

BRANDON LEWIS KELLY,                                    ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on May 27, 2021. (Doc. 88.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:18-cr-00015-BMM Document 89 Filed 05/27/21 Page 2 of 3



      Judge Johnston conducted a revocation hearing on May 27, 2021. (Doc. 86.)

The United States accused Kelly of violating his conditions of supervised release

1) by committing another crime; and 2) by failing to reside at the place approved

by his probation officer. (Doc. 85.)

      At the revocation hearing, Kelly admitted to violating the conditions of his

supervised release 1) by committing the crime described in alleged violation 1; and

2) by failing to reside at the place approved by is probation officer. Kelly denied

alleged violation 3. The government failed to satisfy its burden of proof with

respect to alleged violation 3. (Doc. 86.) Judge Johnston found that the violations

Kelly admitted proved to be serious and warranted revocation, and recommended

that Kelly receive a custodial sentence of 8 months with 48 months of supervised

release to follow. (Doc. 88.) Kelly was advised of his right to appeal and his right

to allocute before the undersigned. (Doc. 86.) Kelly waived those rights. (Id.)

 The violations prove serious and warrant revocation of Kelly’s supervised release.

The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 88) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Brandon Lewis Kelly be sentenced to the custody of
        Case 4:18-cr-00015-BMM Document 89 Filed 05/27/21 Page 3 of 3



the United States Bureau of Prisons for 8 months, with 48 months of supervised

release to follow.

      DATED this 27th day of May, 2021.
